          0:19-cv-03090-PJG            Date Filed 09/14/20            Entry Number 33             Page 1 of 5

PJG Consent SSA (Rev 09/02/20)
——————————————————————————————————————————————————————————



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA

Thresia Brock,                                              )                C/A No. 0:19-3090-PJG
                                                            )
                                     Plaintiff,             )
                                                            )      ORDER ON PLAINTIFF’S APPEAL
            v.                                              )       FROM THE SOCIAL SECURITY
                                                            )      ADMINISTRATION’S DENIAL OF
Andrew Saul, Commissioner of the Social                     )       SOCIAL SECURITY BENEFITS
Security Administration,                                    )
                                                            )                   ☒ Affirmed
                                     Defendant.             )              ☐ Reversed and Remanded
                                                            )
          This social security matter is before the court pursuant to Local Civil Rule 83.VII.02 (D.S.C.) and 28 U.S.C.
§ 636(c) for final adjudication, with the consent of the parties, of the plaintiff’s petition for judicial review. The
plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision
of the defendant, Commissioner of Social Security (“Commissioner”), denying the plaintiff’s claims for social security
benefits.

Part I—Plaintiff seeks:

☒           Supplemental Security Income (“SSI”)
            Application date: March 18, 2016            Plaintiff’s age at filing: 51
☐           Disability Insurance Benefits (“DIB”)
            Date last insured:
☐           Other:
Plaintiff’s Year of Birth: 1965

Plaintiff’s alleged onset date: October 24, 2013

Part II—Social Security Disability Generally
          Under 42 U.S.C. § 423(d)(1)(A), (d)(5), and/or 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the
regulations formulated by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an
“inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” 20 C.F.R. § 404.1505(a) and/or § 416.905(a); see also Blalock v. Richardson, 483 F.2d 773
(4th Cir. 1973). The regulations generally require the Administrative Law Judge (“ALJ”) to consider five issues in
sequence, as outlined below. 20 C.F.R. § 404.1502(a)(4) and/or § 416.920(a)(4). If the ALJ can make a determination
that a claimant is or is not disabled at any point in this process, review does not proceed to the next step. Id.
         A claimant has the initial burden of showing that she is unable to return to her past relevant work because of
her impairments. Once the claimant establishes a prima facie case of disability, the burden shifts to the Commissioner.
To satisfy this burden, the Commissioner must establish that the claimant has the residual functional capacity,
considering the claimant’s age, education, work experience, and impairments, to perform alternative jobs that exist in
the national economy. 42 U.S.C. § 423(d)(2)(A) and/or § 1382c(a)(3)(A)-(B); see also McLain v. Schweiker, 715
F.2d 866, 868-69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d

                                                     Page 1 of 5
          0:19-cv-03090-PJG                  Date Filed 09/14/20           Entry Number 33             Page 2 of 5

PJG Consent SSA (Rev 09/02/20)
——————————————————————————————————————————————————————————


1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a vocational
expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

Part III—Administrative Proceedings
Date of ALJ Decision: November 21, 2018

In applying the requisite five-step sequential process, the ALJ found:

Step 1:                  Plaintiff was engaged in substantial gainful activity during the relevant time period:
                         ☐ Yes ☒ No

Step 2:                  ☒ Plaintiff has the following severe impairments:

                         diabetes mellitus, lymphadenitis, migraines, chronic pain syndrome, major depressive disorder, and
                         anxiety.

                         ☐ Plaintiff does not have a severe impairment.

Step 3:                  ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                         Subpart P, Appendix 1.

Step 4:                  Plaintiff’s Residual Functional Capacity is as follows:

                         [T]he claimant has the residual functional capacity to perform light work as defined in 20
                         CFR 416.967(b) and the following: the claimant is limited to lifting and carrying 20
                         pounds occasionally and 10 pounds frequently, sitting, standing, and walking for six hours
                         each in an eight hour day, pushing and pulling as much as she can lift and carry, occasional
                         climbing of ramps and stairs, no climbing of ladders, ropes, or scaffolds, occasional
                         balancing, and frequent stooping, kneeling, crouching, and crawling. The claimant can
                         frequently be in an environment with unprotected heights and moving mechanical parts
                         frequently. The claimant can sustain concentration, persistence, and pace sufficient to
                         perform simple, routine tasks. The claimant is limited to simple work-related decisions.

Step 5:                  ☐ Plaintiff could return to his/her past relevant work.

                         ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                         Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                         404, Subpt. P, App’x 2.

                         ☒ Plaintiff could not return to his/her past relevant work, but there are jobs in the national economy
                         that Plaintiff can perform, as follows:

                         office helper, DOT Code 239.567-010, SVP 2, light and unskilled work, of which there are 165,000
                         such jobs in the national economy; marker or tagger, DOT Code 209.587-034, SVP 2, light and
                         unskilled work, of which there are 70,000 such jobs in the national economy; and, mail clerk, DOT
                         Code 209.687-026, SVP 2, light and unskilled work, of which there 110,000 such jobs in the national
                         economy.

Date of Appeals Council decision: October 9, 2019

Part IV—Standard of Review
         Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits. However, this
review is limited to considering whether the Commissioner’s findings “are supported by substantial evidence and were

                                                           Page 2 of 5
          0:19-cv-03090-PJG           Date Filed 09/14/20           Entry Number 33             Page 3 of 5

PJG Consent SSA (Rev 09/02/20)
——————————————————————————————————————————————————————————


reached through application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also
42 U.S.C. § 405(g); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether
the Commissioner’s decision is supported by substantial evidence and whether the correct law was applied. See Brown
v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980, 982 (4th Cir. 1980).
“Substantial evidence” means “such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion; it consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance.”
Craig, 76 F.3d at 589; see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Pearson v. Colvin, 810 F.3d 204,
207 (4th Cir. 2015). “Under the substantial-evidence standard, a court looks to an existing administrative record and
asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek, 139 S. Ct. at
1154 (citation omitted). In reviewing the evidence, the court may not “undertake to re-weigh conflicting evidence,
make credibility determinations, or substitute [its] judgment for that of the [Commissioner].” Craig, 76 F.3d at 589;
see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the
Commissioner’s decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at 775.

Part V—Issues for Judicial Review

      1. The RFC assessment must reflect all limitations the ALJ finds the claimant has. The ALJ
         here found Brock has limitations in social functioning but did not fully account for those
         limitations in the RFC. The ALJ’s failure to account for any limitation in social functioning
         without explanation cannot form a basis for the mental residual functional capacity finding.

      2. The RFC assessment must reflect a reasoned evaluation of all of the evidence. In
         determining Brock’s RFC, the ALJ failed to conduct a correct evaluation of the opinion of
         Drs. Pendergrass and Simons. An unexplained and incomplete RFC assessment cannot
         form the basis of a disability decision.

      3. The ALJ is required to provide good reasons for discrediting the opinion of a treating
         physician. In rejecting Dr. Pendergrass’s November 2015 and March 2017 opinions the
         ALJ mischaracterized the objective evidence upon which he relied. When the ALJ’s
         reasons for rejecting Dr. Pendergrass’s opinions are not supported by the evidence, there
         are not good reasons for discrediting such opinion.

Oral Argument

            ☒ Held on September 8, 2020.

            ☐ Oral argument not necessary for disposition

Summary of Reasons

         Read as a whole, the decision shows that the ALJ considered extensively the evidence in
the record regarding the plaintiff’s social functioning. (See Tr. 49-50, 52-53, 54, 55-56, 57.). The
ALJ considered the entire medical record, including her “grossly conservative and routine in
nature” mental health treatment; her testimony that she could get along with others; the fact that
the record did not include any problems interacting with professionals; the agency opinions that
she had only mild difficulties; the prior ALJ decision that he gave great weight that included no
limitations; and the opinions of Drs. Pendergrass and Simons that she had adequate capacity to
relate to others.


                                                    Page 3 of 5
          0:19-cv-03090-PJG       Date Filed 09/14/20      Entry Number 33         Page 4 of 5

PJG Consent SSA (Rev 09/02/20)
——————————————————————————————————————————————————————————



        Although the ALJ gave Brock the benefit of the doubt regarding her social functioning at
Step 3 of the sequential process when considering whether her social functioning issues would
meet a Listing, the decision reflects a logical bridge from the extensive evidence—including from
her treating physicians—that she could relate well to others to the ALJ’s conclusion that she did
not require any limitations in that regard when he formulated her residual functional capacity at
Step 4. Cf. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (remanding where the ALJ failed
to “build an accurate and logical bridge from the evidence to his conclusion”) (citation omitted);
Mascio v. Colvin, 780 F.3d 632, 636-37 (4th Cir. 2015) (holding remand may be appropriate when
the courts are left to guess at how the ALJ arrived at the conclusions and meaningful review is
frustrated). Even accepting Plaintiff’s argument that Drs. Pendergrass and Simons’s opinions
suggested that Plaintiff had a “poor” ability to complete simple, routine tasks, there is nonetheless
substantial evidence to support the ALJ’s finding that Plaintiff could perform simple, routine tasks.
(Tr. 53, 57) (giving great weight to the prior decision, which included a finding that Plaintiff could
perform simple, routine tasks; Drs. Sorrow and Rowland’s opinions that Plaintiff could perform a
range of simple work-related tasks; and the state agency examiners’ opinions that Plaintiff could
perform simple, routine tasks). Thus, evidence from several medical experts supports that finding,
and although there was some evidence that she was more limited in that respect, it was within the
ALJ’s purview to weigh that conflicting medical evidence and credit that which he found more
persuasive. See Craig, 76 F.3d at 589 (stating that the court may not “undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the
[Commissioner]”); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (holding that it is the
ALJ’s responsibility, not the court’s, to determine the weight of evidence and resolve conflicts of
evidence).

         Finally, in rejecting Dr. Pendergrass’s opinions from 2015 and 2017, the ALJ applied the
requisite factors under the law and gave sound reasons for discounting them, as opposed to the
joint opinion of Drs. Pendergrass and Simons from 2016, which he gave great weight. See 20
C.F.R. § 416.927(c) (detailing the factors for weighing medical opinion evidence); Mastro v.
Apfel, 270 F.3d 171, 178 (4th Cir. 2001) (providing that in the face of “persuasive contrary
evidence,” the ALJ has the discretion to accord less than controlling weight to such an opinion and
that “if a physician’s opinion is not supported by clinical evidence or if it is inconsistent with other
substantial evidence, it should be accorded significantly less weight”) (citations omitted); (see also
Def.’s Br. at 17-18, ECF No. 13 at 17-18).

                                               ORDER

☒           Affirmed for the reasons stated on the record. Plaintiff has failed to show that the
            Commissioner’s decision was unsupported by substantial evidence or controlled by
            an error of law.

☐           Reversed and remanded pursuant to ☐ Sentence Four ☐ Sentence Six of 42 U.S.C.
            § 405(g) with the following instructions:

☐           Reversed and remanded for an award of benefits.



                                             Page 4 of 5
          0:19-cv-03090-PJG      Date Filed 09/14/20     Entry Number 33   Page 5 of 5

PJG Consent SSA (Rev 09/02/20)
——————————————————————————————————————————————————————————



            IT IS SO ORDERED.

                                            __________________________________________
September 14, 2020                          Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE




                                           Page 5 of 5
